— -Judgment of conviction affirmed. Memorandum: We have not overlooked the possibility that the language of the court carried the suggestion of an imposition of a suspended sentence. Such suggestion was improper *855but, in view of the overwhelming evidence of guilt, we are constrained to overlook the error and affirm the judgment of conviction under section 542 of the Code of Criminal Procedure. All concur. (Appeal from a judgment convicting defendant of the crimes of assault, first degree, and assault, second degree.) Present — Vaughan, Kimball, Piper and Wheeler, JJ.